Per Curiam,
A careful consideration of this record has not convinced us that there is any error in the court’s findings of fact or conclusions of law. The case appears to have been carefully considered, and the questions necessarily involved have been rightly decided. We find nothing in either of the specifications that requires special notice or discussion.
The decree is affirmed on the opinion of the learned president of the common pleas, and the appeal is dismissed at appellant company’s costs.